Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 1 of 65

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS MAY = / 7049
HOUSTON DIVISION -
David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA,
Vv. Criminal No.: H-4:19-cr-00234-S
(1) ASHLEY YEN NGUYEN, a/k/a “DUYEN”;
Counts 1, 5, 49, 53, 100, 104, 152, 156

UNDER SEAL

MMM Min mun

  

(3) TUYEN THAI HUYNH;
Counts 1, 49, 100, 152

(4) HUNG PHUOC NGUYEN;
Counts 1, 49, 100, 152

Mn UN tM
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 2 of 65

 

(21) UYEN HA BAO TRAN;
Counts 1, 10, 49, 59, 100, 111, 152, 163

(07 (&) «n

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 3 of 65

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 4 of 65

 

(47) ADAN ALEXANDER MARTINEZ;
Counts 1, 24, 49, 73, 100, 128, 152, 180

mun im um

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 5 of 65

(60) SON TONG LAM;
Counts 1, 32, 49, 81, 100, 133, 152, 185

tH tH

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 6 of 65

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 7 of 65

 

Defendants. §

SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES THAT:
INTRODUCTION
At all times material to this indictment:

1. (1) ASHLEY YEN NGUYEN, a/k/a DUYEN (hereinafter “DUYEN”) is the leader
of a criminal organization based in Southwest Houston, Texas. In addition to having members in
Southwest Houston, this criminal organization has associates operating throughout Texas and
Vietnam who act in furtherance of its criminal scheme.

2s This criminal organization is operating a large-scale marriage fraud scheme, in
which it creates sham marriages in order to illegally obtain admission and immigrant status for
aliens in the United States. A “sham” marriage is a marriage that is entered into for the primary
purpose of circumventing the immigration laws.

5. DUYEN and her co-conspirators are engaged in a variety of criminal conduct,

including, but not limited to, marriage fraud, mail fraud and immigration fraud.
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 8 of 65

4, Other leaders, organizers, and facilitators of this criminal organization include

Defendants i 3) TUYEN THAI HUYNH, (4) HUNG PHUOC

WN" ia a RE

[EEE is a a eR un occ
known and unknown to the grand jury. [is

5. This criminal organization is using at least 5 residences in Houston, Texas in
furtherance of its criminal activities. These include:

a. 11531 High Star Drive, Houston, Texas 77072;

This criminal organization is also using other locations of operations in Vietnam.
IMMIGRATION PROCEDURES

6. The United States Citizenship and Immigration Services (“USCIS”) is a
government agency that oversees lawful immigration to the United States and provides the
procedures for United States citizens and permanent residents to acquire permanent resident status
for their immigration spouses living in the United States and abroad.

7. To perform this function, USCIS requires persons to submit various immigration
forms. These forms include:

a. Form I-130, Petition for Alien Relative (“I-130”);
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 9 of 65

b. Form 1-485, Application to Register Permanent Residence or Adjust Status
(“1-485”); |
C Form I-751, Petition to Remove Conditions on Residence (“I-751”);
d. Form 1-864, Affidavit of Support Under Section 213A of the INA (“1-864”):
and
Ci Form J-129F, Petition for Alien Fiancé(e).
8. A non-citizen may seek to obtain lawful permanent resident status in the United

States based upon his/her valid marriage to a United States citizen.

ot The United States citizen in such a marriage who applies for such an immigration
benefit is hereinafter referred to as a “petitioner.” . The non-citizen in such a marriage who
potentially would receive the immigration benefit as a result of that marriage is referred to as the
“beneficiary spouse.”

10. Form 1-130. To accord the beneficiary spouse “immediate relative” status, a
petitioner must file an I-130 with USCIS. In support of the I-130, among other requirements, a
petitioner must submit the marriage certificate and indicate where both the petitioner and
beneficiary spouse reside and intend to reside.

11. Form I-485. Additionally, to adjust the beneficiary spouse’s immigration status to
that of a lawful permanent resident, the beneficiary spouse must file an I-485 with USCIS. In an
1-485, the beneficiary spouse must provide his/her complete marital history and residential history
for the past five years. The beneficiary spouse must also indicate in the I-485 if he/she has:

a. “ever submitted fraudulent or counterfeit documentation to any U.S.

Government official to obtain or attempt to obtain any immigration benefit, including a visa or

entry into the United States;”
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 10 of 65

b. “ever lied about, concealed, or misrepresented any information on an
application or petition to obtain a visa, other documentation required for entry into the United
States, admission to the United States, or any other kind of immigration benefit;” and

i. “ever committed a crime of any kind (even if you were not arrested, cited,
charged with, or tried for that crime).”

12. There is no waiting period (other than processing) for the beneficiary spouse to
adjust his/her status to that of a lawful permanent resident. If the I-130 and I-485 are approved,
the beneficiary spouse is accorded conditional permanent resident status. The conditional
permanent resident status expires after two years.

13. Form 1-864. In addition, the beneficiary spouse must also file a Form 1-864 voli
must be signed under penalty of perjury by the petitioner (i.e., his/her United States citizen spouse),
in order to establish the beneficiary spouse has adequate means of financial support and is not
likely to rely on the United States government for financial support. In support of an J-864, the
beneficiary spouse must submit employment records, asset records, and tax returns of
himself/herself, his/her spouse, his/her household members, and/or his/her sponsor in order to
establish that their collective income is at least 125 percent of the current Federal poverty line.

14. Form J-751. Within ninety days of the conditional permanent resident status
expiration, and in order to have the conditions on the beneficiary spouse’s permanent resident
status removed, the petitioner and the beneficiary spouse must file an I-751 with USCIS. Absent
certification that the United States citizen spouse is deceased, the marriage ended in divorce, the
alien spouse suffered domestic violence from the United States citizen spouse, or the alien spouse

would suffer an extreme hardship if deported, the petitioner and beneficiary spouse submitting the

10
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 11 of 65

1-751 must certify that the marriage was entered in accordance with the laws of the place where
the marriage took place and was not for the purpose of procuring an immigration benefit.

15. Form I-129F. Furthermore, an I-129F is required if a United States citizen is
seeking to have a non-citizen fiancé admitted that that they may get married in the United States.
An I-129F is submitted by the United States citizen spouse and allows his/her alien fiancé to enter
the United States as a nonimmigrant for the purpose of getting married within ninety days of the
alien fiancé’s arrival. Along with the I-129F, the United States citizen petitioner must also submit
evidence that he/she actually met the alien fiancé in person within the prior two years, or that there
were extreme hardships or strict and long-established customs of the alien fiancé’s culture or social
ptdoties prohibiting such an in-person meeting.

16. Persons submitting Forms I-130, I-485, 1-864, I-751, and I-129F sign these forms
under penalty of perjury and certify all of the information provided is complete, true, and correct.
CRIMINAL CONSPIRACY

7: This criminal organization is operating a large-scale marriage fraud scheme in
which it creates sham marriages in order to illegally obtain admission and immigrant status for
aliens in the United States. The conspirators will pair aliens seeking these immigration benefits
with United States citizens, create sham marriages between them, and then file false forms with
USCIS in order to obtain these immigration benefits for the alien. The conspirators receive
monetary payments from these aliens and pay the United States citizens a fee for their role in this
conspiracy.

18. The marriages entered into through this criminal conspiracy are sham marriages in

that, among other things:

11
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 12 of 65

a. the spouses do not live together and do not intend to live together, contrary
to documents and statements submitted to USCIS;

b. the spouses only meet briefly, immediately before they obtain their
marriage license, or not at all;

©: the spouses entered into the marriage pursuant to the financial arrangement
described in the following paragraphs; and

d. the spouses enter into the marriage for the primary purpose of
circumventing the immigration laws of the United States.

19. Aliens who seek to obtain admission and immigrant status through a sham marriage
arranged by this criminal conspiracy are described below as ‘gsialctiey spouses.” In this criminal
conspiracy, the beneficiary spouses are non-citizens either living in another country and are
seeking admission to the United States, or are in the United States under some temporary non-
immigrant status.

20. The United States citizens who enter into sham marriages with these beneficiary
spouses are described below as “petitioners.”

21. Each beneficiary spouse entered in an agreement, which is sometimes written, with
DUYEN (1) and a company she does business as, in which the beneficiary spouse agrees to pay
the criminal organization a total of up to between approximately $50,000 and $70,000 to obtain
full lawful permanent resident status. These agreements are prorated such that ihe beneficiary
spouse agrees to pay an additional amount for each immigration benefit they receive, including,
but not limited to:

a. admission into the United States;

b. conditional permanent resident status, and

12
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 13 of 65

Bs full lawful permanent resident status.

22. (1) DUYEN [i bave entered into sham

marriages themselves as petitioners for beneficiary spouses.

23. (1) DUYEN, [i 20d others also recruit other
United States citizens to act as petitioners in sham marriages. These petitioners receive a portion
of the proceeds this criminal organization receives from the beneficiary spouses.

24. Furthermore, several individuals that were recruited as petitioners soon after
became recruiters themselves. Such individuals include, but are not limited to
Eee 02 Ee En ew ee

25. This criminal organization also employs individuals to be in charge of receiving the
proceeds from the beneficiary spouses and disbursing the payments to the petitioners. Two such
employed individuals are (3) TUYEN THAI HUYNH Be eaten we ae er

26. This criminal organization also employs individuals to act as guides for the United
States citizen petitioners when they had to travel to Vietnam under the guise that the United States
citizen would going to meet his/her fiancé, who, in truth, was a beneficiary spouse paying this

criminal organization in order to circumvent United States law. Such individuals include

ae. The criminal organization also prepares, and provides to the petitioner and
beneficiary spouse, fake wedding albums containing photographs to make it appear as if they had
a wedding ceremony above and beyond a marriage at a courthouse.

28. This criminal organization also employs individuals to act as drivers to take

petitioners and beneficiary spouses to their sham marriage ceremonies, appointments with

13
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 14 of 65

immigration officials at USCIS, and meetings with immigration document preparers. One'‘such

employed individuals [a

29. For the sham marriages involving non-citizens already in the United States, this
criminal organization arranges the filing with USCIS of false Forms I-130, I-485, and I-751.

30. For the sham marriages and potential sham marriages involving non-citizens
abroad, this criminal organization arranges the filing of these false forms, as well as false Forms
[-129F with USCIS, as well as false applications for non-immigrant B1/B2 tourist visas in which
the beneficiary spouse would claim that he/she is seeking to come to the United States for a
temporary period as a tourist, but, in truth, was seeking to come to engage in an aforementioned
sham marriage.

31. The criminal organization also provides false tax, utility, and employment

information, and false documentation in support thereof, in order for USCIS to approve the false

immigration forms.

14
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 15 of 65

COUNT ONE
(Conspiracy to Engage in Marriage Fraud)

Paragraphs 1-31 of the Introduction, and Counts 2-48 of this Indictment, are re-alleged and
incorporated herein by reference.

From on or about August 9, 2013, and continuing until on or about April 30, 2019, in the
Houston Division of the Southern District of Texas and elsewhere within the jurisdiction of the
Court,

(1) ASHLEY YEN NGUYEN, a/k/a DUYEN,
[eee eae |
(3) TUYEN THAI HUYNH,

(4) HUNG PHUOC NGUYEN,

15
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 16 of 65

(21) UYEN HA BAO TRAN,

16
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 17 of 65

(47) ADAN ALEXANDER MARTINEZ,

i

(60) SON TONG LAM,

17
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 18 of 65

18
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 19 of 65

defendants herein, did knowingly and willfully conspire, confederate, and agree with one another
and with persons known and unknown to the Grand Jury to commit and attempt to commit the
following offenses against the United States contained in Counts 2-48, that is the defendants
knowingly conspired to enter into marriages for the purpose of evading any provision of the
immigration laws of the United States.

3. In furtherance of the conspiracy, and to achieve its objects, the defendants
committed the overt acts alleged in Paragraphs 1-31 of the Introduction and Counts 2-48 of this
Indictment.

All in violation of Title 18, United States Code, Section 371.

COUNTS TWO THROUGH FORTY-EIGHT

(Marriage Fraud)

On or about the dates set forth below, in the Houston Division of the Southern District of
Texas and elsewhere within the jurisdiction of the Court, the defendants set forth below did
knowingly and unlawfully enter into marriage for the purpose of evading a provision of the

immigration laws of the United States.

 

 

 

Count Defendants Date of Marriage
(on or about)
a
3 | el)

 

 

 

 

 

 

 

19
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 20 of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendants Date of Marriage
(on or about)
“ eee ee
5 ee eee September 27, 2016
(1) ASHLEY YEN NGUYEN, a/k/a DUYEN

6 ee eee 6UCOC””:C
amen me
a oe
9 aes.) eS
10 (21) UYEN HA BAO TRAN November 29, 2017
ii a
el
eater
" ee
ABR eee
o_o
a re
==

 

 

 

 

20

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 21 of 65

 

 

Count

 

22

 

23

 

24

 

25

 

26

Defendants

(47) ADAN ALEXANDER MARTINEZ

ie
a.

 

27

 

28

 

29

 

30

 

31

 

Date of Marriage
(on or about)

|

 

eee]

November 4, 2016

 

 

 

32

 

3a

 

34

 

a3

 

36

 

37

(60) SON TONG LAM

 

38

 

 

ag

 

nN

(unit

February 24, 2017

 

 

 

 

 

21
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 22 of 65

 

 

Count Defendants Date of Marriage
(on or about)

 

 

 

40

 

41

 

42

 

43

 

ad

 

45

 

46

 

47

 

48

 

 

 

 

 

 

All in violation of Title 8, United States Code, Section 1325(c) and Title 18, United

States Code, Section 2.
COUNT FORTY-NINE
(Conspiracy to Commit Mail Fraud)

1. Paragraphs 1-31 of the Introduction and Counts 1-48 and 50-203 of this Indictment,
are re-alleged and incorporated herein by reference.

2. From on or about November 13, 2013, and continuing until on or about April 30,
2019, in the Houston Division of the Southern District of Texas and elsewhere within the

jurisdiction of the Court,

(1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

22
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 23 of 65

, (3) TUYEN THAI HUYNH,

(4) HUNG PHUOC NGUYEN,

(21) UYEN HA BAO TRAN,

23
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 24 of 65

(47) ADAN ALEXANDER MARTINEZ,

24
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 25 of 65

ma

(60) SON TONG LAM,

25
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 26 of 65

Bo
On
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 27 of 65

[ae Se as Paes S|
ea et |
Eee acon fee |
[ait He See STN ake RE

defendants herein, did knowingly conspire, confederate, and agree with each other and with others
known and unknown to the Grand Jury to commit the following offenses against the United States:
to knowingly and willfully, in violation of Title 18, United States Code, Section, 1341, execute a
scheme and artifice to defraud United States Citizenship and Immigration Services and obtain
fraudulent marriage licenses and immigration benefits based thereon by means of false and
fraudulent pretenses, representations, and promises and for the purpose of executing and
attempting to execute the above described scheme and artifice to defraud, did place in any post
office and authorized depository for mail, the items set forth in Counts 50-99 below on or about
the dates set forth therein.

3, In furtherance of the conspiracy, and to achieve its objects, the defendants
committed the overt acts alleged in Paragraphs 1-31 of the Introduction, and Counts 1-48 and 50-
203 of this Indictment.

All in violation of Title 18, United States Code, Sections 1349 and 1341.

COUNTS FIFTY THROUGH NINETY-NINE
(Mail Fraud)

On or about the dates set forth below, in the Houston Division of the Southern District of
Texas and elsewhere within the jurisdiction of the Court, the defendants set forth in the counts
below, aiding and abetting each other and others known and unknown to the Grand Jury, with the
intent to defraud, devised and willfully participated in, with knowledge of its fraudulent manner,

the below-described scheme and artifice to defraud and obtain immigration benefits by materially

27
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 28 of 65

false and fraudulent pretenses, representations, and promises, and for the purpose of executing and

attempting to execute the below-described scheme and artifice to defraud and obtain immigration

benefits, the defendants knowingly placed in a United States Postal Service post office and United

States Postal Service authorized depository for mail, to be sent and delivered by the United States

Postal Service, the following:

 

 

 

 

 

Date
Deposited
in Mail
(On or about)

_
_-
- |

Reason Documents
Were Fraudulent

Documents
Deposited
in Mail

 

 

a
fe
:

 

 

 

 

 

 

 

Count Defendants
50
51
52
53
(1) ASHLEY YEN
NGUYEN
54 — ma
55

 

 

October 12,
2016

- |
| ol

 

 

 

Documents submitted included forged
signatures, false statements under
penalty of perjury, and fictitious
addresses, cohabitants, and employment
verification letters.

  
  

1-130,
1-485

z:
|

 

 

 

 

 

28
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 29 of 65

 

Count

Defendants

 

56

 

 

 

  

Date
Deposited
in Mail
(On or about)

| sos

 

ar
ae oe
a9 (21) UYEN HA BAO | June 1,

TRAN,

   
  

 

 

60

 

 

61

62

z=

 

2018

 

 

 

 

Reason Documents
Were Fraudulent

 
 
  

Documents
Deposited
in Mail

 

 

i |
zz

 

Documents submitted included forged
signatures, false statements under
penalty of perjury, and fictitious
addresses, cohabitants, and employment
verification letters.

  

1-130,
1-485

Z|
zz
|

 

 

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 30 of 65

 

 

Count

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

 

70

 

Defendants

Date

Deposited
in Mail
(On or about)

EEREEEE

 

 

 

Reason Docunnents
Were Fraud wilent

   

Documents
Deposited
in Mail

 

ei
:
:

 

|
z
_
a:

 

 

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 31 of 65

 

 

Count

 

71

 

ae

 

73

 

74

 

73

Defendants

Date

Deposited
in Mail
(On or about)

=
EF

 

(47) ADAN
ALEXANDER
MARTINEZ

 

76

 

77

 

 

78

 

 

 

=
=
=
=
_-

Documents submitted included forged
signatures, false statements under
penalty of perjury, and fictitious
addresses, cohabitants, and employment

Reason Docu ments
Were Fraud ulent

Documents
Deposited
in Mail

 

 

 

verification letters.

 

 

 

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 32 of 65

 

Count

Defendants

Date
Deposited
in Mail
(On or about)

 

 

ied

 

80

 

 

81

(60) SON TONG

=

 

 

 

 

 

 

 

 

 

March 15,

| 2017

 

Documents submitted included forged
signatures, false statements under
penalty of perjury, and fictitious
addresses, cohabitants, and employment

 

Reason Documents
Were Fraudulent

 

Documents
Deposited
in Mail

 

 

 

iF

 

verification letters.

 

32

 

1-130,
1-485

 

 

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 33 of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendants Date Reason Docu ments Documents
Deposited Were Fraud ulent Deposited
in Mail in Mail
(On or about)
= e
r a
_ - -
—_xr
ie :
= .
7 a zz
r

 

 

 

 

 

 

  

 

 

33
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 34 of 65

 

 

 

 

 

 

 

 

Count Defendants Date
Deposited
in Mail
(On or about)
95
96
97
98
99

 

 

 

 

Reason Documents
Were Fraud. ulent

 

Documents
Deposited
in Mail

 

 

 

a
¥
e
—
a

 

 

 

All in violation of Title 18, United States Code, Section 1341 and 2.

COUNT ONE HUNDRED

(Conspiracy to Commit Immigration Fraud)

1. Paragraphs 1-31 of the Introduction and Counts 1-99, and 101-203 of this

Indictment are re-alleged and incorporated herein by reference.

2. From on or about November 18, 2013, and continuing until on or about April 30,

2019, in the Houston Division of the Southern District of Texas and elsewhere within the

jurisdiction of the Court,
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 35 of 65

(1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

(3) TUYEN THAI HUYNH,

(4) HUNG PHUOC NGUYEN,

(21) UYEN HA BAO TRAN,

35
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 36 of 65

Ww
an
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 37 of 65

(47) ADAN ALEXANDER MARTINEZ,

ni

(60) SON TONG LAM,

37
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 38 of 65

Ww
oo
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 39 of 65

defendants herein, did knowingly and willfully conspire, confederate, and agree with one another
and with persons known and unknown to the Grand Jury to commit and attempt to commit the
following offenses against the United States contained in Counts 101-151, that is, the defendants
knowingly presented and made under oath and subscribed as true false statements with respect to
material facts in immigration documents.

3, In furtherance of this conspiracy, and it achieve its objects, the defendants
committed the overt acts alleged in Paragraphs 1-31 of the Introduction and Counts 1-99 and 101-
203 of this Indictment.

All in violation of Title 18, United States Code, Section 371.

COUNTS ONE HUNDRED ONE THROUGH ONE HUNDRED AND FIFTY-ONE
(Immigration Fraud - False and Fraudulent Statements in Immigration Documents)

On or about the date set forth in the counts below, in the Houston Division of the Southern
District of Texas and elsewhere within the jurisdiction of the Court, the defendants set forth in the
counts below, aiding and abetting each other and others known and unknown to the Grand Jury,
did knowingly present and make under oath and subscribe as true under penalty of perjury under
28 U.S.C. § 1746, a false statement with respect to a material fact in an application, affidavit and
document required by the immigration laws and regulations prescribed thereunder, in that:

1. Defendants claimed that they resided with the spouse at the address listed and that the
letters and documents verifying such joint residence were truthful and not fictitious;

39
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 40 of 65

Defendants claimed that that they worked at the jobs listed and that the letters verifying
such employment were truthful and not fictitious;

Defendants claimed that the signatures contained on their immigration documentation
and supporting application were not forged; and

Defendants answered “no” to the following questions under oath and penalty of
perjury:

a. Have you ever submitted fraudulent or counterfeit documentation to any U.S.
Government official to obtain or attempt to obtain any immigration benefit,
including a visa or entry into the United States;

b. Have you ever lied about, concealed, or misrepresented any information on an
application or petition to obtain a visa, other documentation required for entry
into the United States, admission to the United States, or any other kind of
immigration benefit; and

c. Have you ever committed a crime of any kind (even if you were not arrested,
cited, charged with, or tried for that crime),

which statements the defendants described below knew were false because:

1.

Defendants knew they did not reside with the spouse at the address indicated and that
documents stating they did were not truthful;

 

2. Defendants knew they did not work at the jobs listed and that letters stating they did
were not truthful;

3. Defendants knew that the signatures claiming to be theirs and others they knew were
not their own and of the individuals they knew; and

4. Defendants knew that the documentation submitted was fraudulent and such fraudulent
documentation was submitted to obtain an immigration benefit, they had lied and made
misrepresentations in the documentation submitted which were submitted for
immigration benefits, and they had engaged in marriage fraud.

Count Defendants Date false statement Document in
made and application which false

 

101

filed (on or about) statement made

 

 

102

 

103

 

Eee
= |

   

 

 

 

 

 

 

 

40
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 41 of 65

 

 

Count

Defendants

Date false statement
made and application
filed (on or a bout)

Document in
which false
statement made

 

 

104

(1) ASHLEY YEN NGUYEN, a/k/a
DUYEN

 

105

 

106

 

107

 

 

108

 

109

 

 

110

 

nie a)

 

October 12, 201 6

1-130,
1-485

 

 

aaa
Books

 

 

aaa
aa
ees

yy

 

 

111

(21) UYEN HA BAO TRAN,

 

 

112

 

113

 

114

 

115

 

116

 

117

 

118

 

119

 

120

 

121

 

122

 

 

123

 

June 1, 2018

I-130,
1-485

 

 

 

 

 

 

 

 

Unt

 

 

 

 

 

 

41

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 42 of 65

 

 

Count

Defendants

 

124 .

 

125

 

 

126

 

 

127

Date false statement
made and application
filed (on or about)

Document in
which false
statement made

 

 

 

 

 

 

 

128

 

(47) ADAN ALEXANDER MARTINEZ

 

129

 

130

 

131

 
 

 

132

 

 

133

(60) SON TONG LAM

   

 

134

 

135

 

 

136

 

137

 

138

 

139

 

140.

 

141

 

142

 

143

 

 

 

ty

vunytu

February 2, 2017

J-130,
1-485

 

 

 

 

 

 

March 20, 2017

1-130,
1-485

 

 

 

 

 

 

 

 

 

 

 

 

42

 

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 43 of 65

 

 

Count Defendants Date false statement Document in
made and application which false

filed ae or about) | statement made

 

 

144

 

  

145

 

 

146

 

 

147

eee |

ee

eas Ss
148 Eee aa

eae

Be er a

eee

 

 

 

149

 

 

150

 

151

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1546(a) and 2.
COUNT ONE HUNDRED FIFTY-TWO

(Conspiracy to Make False Statements Under Oath
In Matter Relating To Registry of Aliens)

1. Paragraphs 1-31 of the Introduction and Counts 1-151 and 152-203 of this
Indictment are re-alleged and incorporated herein by reference.

2. From on or about November 18, 2013 and continuing until on or about April 30,
2019, in the Houston Division of the Southern District of Texas and elsewhere within the

jurisdiction of the Court,

(1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

(3) TUYEN THAI HUYNH,

(4) HUNG PHUOC NGUYEN,

43

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 44 of 65

(21) UYEN HA BAO TRAN,

44
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 45 of 65

(47) ADAN ALEXANDER MARTINEZ,

45
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 46 of 65

(60) SON TONG LAM,

46
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 47 of 65

47
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 48 of 65

defendants herein, did knowingly and willfully conspire, confederate, and agree with one another
and with persons known and unknown to the Grand Jury to commit and attempt to commit the
following offenses against the United States contained in Counts 153-203, that is the defendants
knowingly made false statements under oath in matters relating to the registry of aliens.

3. In furtherance of this senspieany, and to achieve its objects, the defendants
committed the overt acts alleged in paragraphs 1-31 of the Introduction and Counts 1-151 and 153-
203 of this Indictment.

All in violation of Title 18, United States Code, Section 371.

COUNTS ONE HUNDRED FIFTY-THREE THROUGH TWO HUNDRED THREE
(False Statements Under Oath In Matters Relating To Registry Of Alien)

On or about the dates set forth below, in the Southern District of Texas and elsewhere
within the jurisdiction of the Court, the defendants, aiding and abetting each other and others
known and unknown to the Grand Jury, did knowingly make a false statement under oath, namely,
those identified in Counts 101-151 in the matters set forth below, which relate to, and are under a

law of the United States relating to, the registry of aliens.

 

Count Defendants Date false statement Document in
made and application which false

filed a or about) statement made

 

 
  

 

 

 

 

153
154
155
156 October 12, 2016 I-130,
(1) ASHLEY YEN NGUYEN, a/k/a 1-485
DUYEN

 

157 aS 6h

 

 

 

 

 

 

yD

 

48
. Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 49 of 65

 

 

Count Defendants Date false statement Document in
made and application which false
filed (on or about) | statement made

 

 

 

 

158

 

159

 

 

160

 

 

161

 

 

 

162

 

 

June 1, 2018 I-130,

163 (21) UYEN HA BAO TRAN,

   

164

 

165

 

 

166

 

 

167

 

168

 

 

169

 

 

170

 

 

171

 

 

172

 

 

173

 

_ 174

 

175

 

176

 

 

 

177

 

 

 

 

 

 

49
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 50 of 65

 

 

Count

Defendants

 

178

 

179

Date false statement
made and application
filed (on or about)

——_ f

Document in
which false
statement made

 

 

180

 

(47) ADAN ALEXANDER MARTINEZ

 

181

 

182

 

183

 

 

184

 

February 2, 2017

1-130,
1-485

 

 

 

 

 

 

185

(60) SON TONG LAM

 

 

186

 

187

 

188

 

189

 

190

 

191

 

192

 

193

 

194

 

195

 

 

196

 

 

50

March 20, 2017

 

 

 

 

 

 

 

 

 

 

Ug

 

 

 

 

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 51 of 65

 

 

 

 

 

 

 

 

 

 

 

Count Defendants Date false statement Document in
made and application which false
filed (on or about statement made
197 eee
198 aa CO
199 = kt
200 xh
201
202
203

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1015(a) and 2.

COUNT TWO HUNDRED FOUR

Ge EE

51

 
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 52 of 65

COUNT TWO HUNDRED FIVE

COUNT TWO HUNDRED SIX

52
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 53 of 65

a3
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 54 of 65

NOTICE OF CRIMINAL FORFEITURE
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461¢c))

Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States

Code, Section 2461(c), the United States gives notice to defendants,

ASHLEY YEN NGUYEN, a/k/a DUYEN,

TUYEN THAI HUYNH,

HUNG PHUOC NGUYEN,
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 55 of 65

UYEN HA BAO TRAN,

55
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 56 of 65

ADAN ALEXANDER MARTINEZ,
SON TONG LAM,

56
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 57 of 65

57
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 58 of 65

eres]
eee ae
[Sze ae Oe ane
that in the event of conviction of an offense in violation of Title 18, United States Code, Sections
1341 or 1349 as charged in Counts Forty-Nine through Ninety-Nine of this Indictment or a
offense in violation of Title 18, United States Code, Sections 1503 or 1512 as charged in Counts
Two Hundred Five and Two Hundred Six of this Indictment, all property, real or personal, which

constitutes or is derived from proceeds traceable to such violation is subject to forfeiture.

NOTICE OF CRIMINAL FORFEITURE
(18 U.S.C. § 982(a)(6))

Pursuant to Title 18, United States Code, Section 982(a)(6), the United States gives notice

to Defendants

ASHLEY YEN NGUYEN, a/k/a DUYEN,

TUYEN THAI HUYNH,

HUNG PHUOC NGUYEN,

58
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 59 of 65

UYEN HA BAO TRAN,

59
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 60 of 65

ADAN ALEXANDER MARTINEZ,

60
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 61 of 65

SON TONG LAM,

61
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 62 of 65

that in the event of conviction of a violation of, or a conspiracy to commit a violation of, Title 18,

United States Code, Section 1546 as charged in Counts One Hundred through One Hundred Fifty-

62
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 63 of 65

One of this Indictment or a violation of Title 18, United States Code, Section 1425 as charged in

Count Two Hundred Four of this Indictment, the following is subject to forfeiture:

(1) all conveyances, including vessels, vehicles, and aircraft, used in the commission of
the offense(s);

(2) all real and personal property that constitutes, or is derived from or is traceable to the
proceeds obtained directly or indirectly from the commission of the offense(s); and

(3) all real and personal property that is used to facilitate, or is intended to be used to

facilitate, the commission of the offense(s).

Specific Property

The property subject to forfeiture includes, but is not limited to, the following:

On
Ww
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD Page 64 of 65

Money Judgment

The United States may seek the imposition of a money judgment.

Substitute Assets

In the event that a condition listed in Title 21, United States Code, Section 853(p) exists,
the United States will seek to forfeit any other property of the defendants in substitution.

64
Case 4:19-cr-00234 Document 133 Filed on 05/07/19 in TXSD_ Page 65 of 65

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney, Southern District of Texas

 

Adam Laurence Goldman
Assistant United States Attorney
Adam.Goldman2@usdoj.gov

 

Michael Edward Day
Assistant United States Attorney
Michael.Day@usdoj.gov

 

Eun Kate Suh
Assistant United States Attorney
Eun.Suh@usdoj.gov

65
